Stephens, J.
1. Motions for continuance being addressed to the sound discretion of the trial judge, and the evidence in this case adduced upon the hearing of a motion for continuance being conflicting, the trial judge did not err in refusing to continue the case.
2. Where a scire facias issues against a principal and a surety upon a forfeited recognizance, the mere tender of additional bail, unaccepted and unapproved, is no defense against a final judgment. See, in this connection, Penal Code (1910), § 960; Griffin v. Moore, 2 Ga. 331; Williams v. Jenkins, 53 Ga. 166.
3. The trial judge, without the intervention of a jury, properly entered judgment absolute against the principal and the surety.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.